                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

                                      )
EMMANUEL EVARISTE,                    )
Plaintiff,                            )
                                      )
                                             Civil Action No.
             v.                       )
                                             18-12660-NMG
                                      )
U.S. IMMIGRATION AND CUSTOM           )
ENFORCEMENT,                          )
Defendant.                            )
                                      )

                                  ORDER

GORTON, J.

     On December 31, 2018, Emmanuel Evariste, an immigration

detainee in custody at the Bristol County Jail and House of

Correction, filed a pro se complaint against the U.S.

Immigration and Customs Enforcement (“ICE”) seeking monetary

damages for injuries allegedly suffered after he was taken into

ICE custody.      See Docket No. 1.   Since that time, plaintiff

filed numerous motions and two amended complaints.      See Docket.

     On June 28, 2019, plaintiff was notified that his second

amended complaint is subject to dismissal pursuant to 28 U.S.C.

§ 1915(e)(2), and that if he wished to pursue this action, he

would be permitted to file a third amended complaint.      See

Docket No. 27.     The Memorandum and Order stated that failure to
comply with these directives will subject this case to

dismissal.    Id.

     To date, plaintiff has not responded to the Court’s

Memorandum and Order and the time to do has expired.

     Accordingly, plaintiff having failed to comply with the

June 28, 2019 Memorandum and Order, this action is hereby

DISMISSED pursuant to 28 U.S.C. § 1915(e)(2).


So ordered.

                             /s/ Nathaniel M. Gorton
                            Nathaniel M. Gorton
                            United States District Judge
Dated: August 13, 2019




                                2
